Exhibit 10.1

 



EXECUTION COPY

 

CONSENT MEMORANDUM

 





TO: Akorn, Inc. Lender Group RE: Consent re: Restatement of Financials DATE:
November 12, 2015    

  

 

Reference is hereby made to that certain Credit Agreement, dated as of April 17,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Akorn, Inc., as the Borrower (the “Borrower”),
the other Loan Parties party thereto, the Lenders party thereto from time to
time (collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Credit Agreement.

 

The Borrower previously informed the Administrative Agent and the Lenders that
it would restate its previously issued financial statements for the annual
period ended December 31, 2014 and the quarterly periods ended June 30, 2014,
September 30, 2014 and December 31, 2014 (such financial statements, together
with the related deliveries required pursuant to Sections 5.01(a), 5.01(b) and
5.01(c) of the Credit Agreement, are collectively referred to herein as the
“Specified 2014 Financials”). As a result of such pending restatements
(collectively, the “Restatements”), the Borrower also previously informed the
Administrative Agent and the Lenders that it (a) needed an extension under the
Credit Agreement in order to furnish its financial statements (and related
deliveries) for the quarterly period ended March 31, 2015 (such financial
statements and related deliveries, the “2015 Q1 Financials”), the quarterly
period ended June 30, 2015 (such financial statements and related deliveries,
the “2015 Q2 Financials”) and the quarterly period ended September 30, 2015
(such financial statements and related deliveries, the “2015 Q3 Financials”), in
each case, as currently required by Sections 5.01(b) and 5.01(c) of the Credit
Agreement, (b) would not file with the SEC its Quarterly Report on Form 10-Q
(and related deliveries) for the quarterly period ended March 31, 2015 (such
financial statements and related deliveries, the “2015 Q1 10-Q”) on or before
the applicable deadline established by the SEC with respect to such periodic
report of the Borrower and (c) may not file with the SEC its Quarterly Report on
Form 10-Q (and related deliveries) for the quarterly period ended June 30, 2015
(such financial statements and related deliveries, the “2015 Q2 10-Q”) and the
quarterly period ended September 30, 2015 (such financial statements and related
deliveries, the “2015 Q3 10-Q” and, together with the 2015 Q1 10-Q and the 2015
Q2 10-Q, the “2015 10-Qs”), in each case, on or before the applicable deadline
established by the SEC with respect to such periodic reports of the Borrower.

 

Pursuant to that certain Consent Memorandum, dated May 19, 2015 (the “Existing
Consent Memorandum”), by and among the Administrative Agent and the Lenders
party thereto, and acknowledged and agreed to by the Borrower, the
Administrative Agent and the Lenders party thereto consented and agreed that,
inter alia, certain specified Defaults or Events of Defaults that may have
occurred and be continuing or may occur as a result of the foregoing were
waived, so long as the Specified 2014 Financials, the 2015 Q1 Financials, the
2015 Q2 Financials, the 2015 Q3 Financials, internally prepared drafts of the
2015 Q1 Financials and internally prepared drafts of the 2015 Q2 Financials were
furnished to the Administrative Agent and the Lenders within certain extended
time periods set forth in the Existing Consent Memorandum.

 

 





The Borrower has now informed the Administrative Agent and the Lenders that (a)
it will need a further extension under the Credit Agreement in order to furnish
the restated Specified 2014 Financials, the 2015 Q1 Financials, the 2015 Q2
Financials and the 2015 Q3 Financials, (b) it will also need an extension under
the Credit Agreement in order to furnish its financial statements (and related
deliveries) for the quarterly period ending December 31, 2015 (such financial
statements and related deliveries, the “2015 Q4 Financials” and, together with
the 2015 Q1 Financials, the 2015 Q2 Financials and the 2015 Q3 Financials, the
“2015 Quarterly Financials”), as currently required by Sections 5.01(b) and
5.01(c) of the Credit Agreement, (c) it will also need an extension under the
Credit Agreement in order to furnish its financial statements (and related
deliveries) for the annual period ending December 31, 2015 (the “2015 Annual
Financials” and, together with the 2015 Quarterly Financials, the “2015
Financials”), as currently required by Sections 5.01(a) and 5.01(c) of the
Credit Agreement, (d) it will also need an extension under the Credit Agreement
in order to furnish its financial statements (and related deliveries) for the
quarterly period ending March 31, 2016 (such financial statements and related
deliveries, the “2016 Q1 Financials”), as currently required by Sections 5.01(b)
and 5.01(c) of the Credit Agreement, (e) it may not file with the SEC its Annual
Report on Form 10-K (and related deliveries) for the annual period ending
December 31, 2015 (such financial statements and related deliveries, the “2015
10-K”) on or before the applicable deadline established by the SEC with respect
to such periodic report of the Borrower and (f) it may not file with the SEC its
Quarterly Report on Form 10-Q (and related deliveries) for the quarterly period
ending March 31, 2016 (such financial statements and related deliveries, the
“2016 Q1 10-Q”) on or before the applicable deadline established by the SEC with
respect to such periodic report of the Borrower.

 

The Borrower has now requested that the Administrative Agent and the Required
Lenders consent to and agree (the “Consent”) that any Default or Event of
Default that may have occurred and is continuing or may occur, in each case,
pursuant to clauses (c), (d), (e), (g) and/or (n) of Article VII of the Credit
Agreement or the corresponding provisions of any other Loan Document, solely and
directly as a result of (i) any of the Specified 2014 Financial Statements being
incorrect, (ii) the Restatements, (iii) any failure of the Borrower to file any
2015 10-Q, the 2015 10-K or the 2016 Q1 10-Q on or before the applicable
deadline established by the SEC with respect to such periodic reports of the
Borrower, (iv) any failure of the Borrower to provide the restated Specified
2014 Financials, the 2015 Financials, any 2015 10-Qs, the 2015 10-K, the 2016 Q1
Financials and/or the 2016 Q1 10-Q on or before any other applicable deadline
and/or (v) any failure of the Borrower to provide any notice of the foregoing,
are each hereby waived; provided that, the Borrower shall furnish to the
Administrative Agent and the Lenders (1) the restated Specified 2014 Financials,
the 2015 Financials and the 2016 Q1 Financials by no later than August 15, 2016
and (2) internally prepared drafts of the 2015 Q3 Financials by no later than
November 13, 2015 (to the extent the 2015 Q3 Financials are not furnished to the
Administrative Agent and the Lenders on or prior to such date), internally
prepared drafts of the 2015 Q4 Financials by no later than February 12, 2016 (to
the extent the 2015 Q4 Financials are not furnished to the Administrative Agent
and the Lenders on or prior to such date), internally prepared drafts of the
2015 Annual Financials by no later than March 31, 2016 (to the extent the 2015
Annual Financials are not furnished to the Administrative Agent and the Lenders
on or prior to such date) and internally prepared drafts of the 2016 Q1
Financials by no later than May 13, 2016 (to the extent the 2016 Q1 Financials
are not furnished to the Administrative Agent and the Lenders on or prior to
such date) (such internally prepared drafts of the 2015 Q3 Financials, 2015 Q4
Financials, 2015 Annual Financials and 2016 Q1 Financials are collectively
referred to herein as the “Specified Draft Financials”); provided further that,
it is hereby understood and agreed that, if the Borrower fails to provide the
Administrative Agent and the Lenders with (x) the restated Specified 2014
Financials, the 2015 Financials and the 2016 Q1 Financials on or prior to August
15, 2016 or (y) any of the Specified Draft Financials (to the extent required to
be provided) on or prior to the respective deadlines set forth above, the waiver
of any Default or Event of Default pursuant to this Consent shall cease to be
effective, the Administrative Agent and the Lenders shall have all the rights
and remedies afforded by the Credit Agreement and the other Loan Documents as if
such waiver had never been granted, and an immediate Event of Default shall be
deemed to have occurred under the Credit Agreement.

 

 2 





From and after the date this Consent Memorandum becomes effective, for purposes
of determining withholding Taxes imposed under FATCA, the Borrower and the
Administrative Agent shall treat (and each Lender shall be deemed to authorize
the Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury regulation Section
1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).

 

Each of the Lenders party hereto hereby acknowledges and agrees that the
Specified Draft Financials may include material non-public information
concerning the Borrower, the other Loan Parties and their Related Parties or
their respective securities, including for purposes of Federal and state
securities laws, and are subject to Section 9.12 of the Credit Agreement.

 

Please indicate your Consent and your agreement to the other matters described
above, as soon as possible but in no event later than noon (New York City time)
on November 12, 2015 by executing two (2) counterparts of your attached
signature page to this Consent Memorandum and, upon execution, returning one
copy by fax or e-mail to the attention of Zeynep Gieseke at Latham & Watkins
LLP, counsel to the Administrative Agent (fax number: 312.993.9767; e-mail:
zeynep.gieseke@lw.com) and returning two (2) originals to Zeynep Gieseke at
Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago, Illinois
60611. Please make any necessary corrections or adjustments to your signature
block prior to execution and delivery. This Consent Memorandum will be effective
upon the Administrative Agent’s receipt of (i) executed signature pages via
facsimile or e-mail from the Borrower, the Administrative Agent and the Required
Lenders pursuant to Section 9.02 of the Credit Agreement and (ii) all fees
(including consent fees payable to the Lenders) and any other amounts due and
payable in connection with this Consent Memorandum, including reasonable and
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent.

 

Each reference in the Credit Agreement to “this Credit Agreement,” “this
Agreement,” “hereunder,” “hereof,” “herein,” and words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof”, “therein”
and words of like import), shall mean and be a reference to the Credit Agreement
after giving effect to this Consent Memorandum; and this Consent Memorandum and
the Credit Agreement shall be read together and construed as a single
instrument. This Consent Memorandum is a Loan Document. Except as expressly set
forth herein, (i) all of the terms and provisions of the Credit Agreement and
all other Loan Documents are and shall remain in full force and effect and are
hereby ratified and confirmed and (ii) the execution, delivery and effectiveness
of this Consent Memorandum shall not operate as a waiver of any right, power or
remedy of the Lenders or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

All of the terms and provisions of this Consent Memorandum shall bind and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

This Consent Memorandum may be executed by one or more of the parties hereto on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Consent Memorandum by facsimile
or other electronic imaging shall be effective as delivery of a manually
executed counterpart of this Consent Memorandum. This Consent Memorandum shall
be governed by and construed in accordance with the laws of the State of New
York.

 

 3 





 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 



 



  JPMORGAN CHASE BANK, N.A.,   individually as a Lender and as Administrative
Agent                   By:  /s/ John Petry     Name: John Petry     Title:
Authorized Officer  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to ABL Consent Memorandum

Akorn, Inc.





 



 

 

  Name of Lender:           Bank of America, N.A.                             By
/s/ Andrew J. Heinz       Name: Andrew J. Heinz       Title: Authorized Officer
                            For any Lender requiring a second signature line:  
                By         Name:       Title:  



 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to ABL Consent Memorandum

Akorn, Inc.





 



 



  WELLS FARGO BANK, NATIONAL   ASSOCIATION, as a Lender                   By: 
/s/ Nathan McIntosh       Name: Nathan McIntosh       Title: Duly Authorized
Signer  

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to ABL Consent Memorandum

Akorn, Inc.



 





 



Acknowledged and Agreed:

 

 

AKORN, INC.

 

 



By:  /s/ Joe Bonaccorsi   Name: Joe Bonaccorsi Title:  Secretary  

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to ABL Consent Memorandum

Akorn, Inc.



 

 



